Name: Commission Regulation (EEC) No 2239/89 of 25 July 1989 laying down further transitional measures to support the beef market in Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 215/ 14 Official Journal of the European Communities 26. 7. 89 COMMISSION REGULATION (EEC) No 2239/89 of 25 July 1989 laying down further transitional measures to support the beef market in Spain Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and VeaL THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 90 thereof, Whereas the period fixed in Article 90 of the Act of Accession was extended to 31 December 1989 by Council Regulation (EEC) No 4074/88 (') ; Whereas, in the beef sector, part of the production of forequarters cannot be absorbed on the Spanish market owing to low internal demand for such products at this time of the year and can be disposed of of other markets only with difficulty, in view of the time necessary to adjust the trade structures to the opening of the market ; whereas this situation has created economic difficulties for producers in Spain through the substantial price deteriorations recorded in the last few weeks ; whereas these difficulties are sufficiently serious to warrant the introduction of transitional measures with a view to improving the situation on the market for beef in Spain ; Whereas, in order to be effective, such transitional measures should involve the buying-in of forequarters instead of carcases, in accordance with the conditions laid down in Commission Regulation (EEC) No 859/89 of 29 March 1989 laying down detailed rules for the application of intervention measures in the beef and veal sector (2) ; HAS ADOPTED THIS REGULATION : Article 1 In Spain, forequarters as described in the Annex hereto from young uncastrated male animals less than two years old shall be bought in instead of carcases as provided for in Annex II to Regulation (EEC) No 859/89 . Such products shall be bought in by invitation to tender on the terms laid down in Regulation (EEC) No 859/89. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply to partial invitations to tender for which the closing dates for the submission of tenders are 26 July and 9 August 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 July 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 359, 28 . 12. 1988, p. 3 . (A OJ No L 91 , 4. 4. 1989, p. 5 . 26. 7. 89 Official Journal of the European Communities No L 215/ 15 ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO Productos elegibles para la intervenciÃ ³n Produkterne, der er kvalificeret til intervention InterventionsfÃ ¤hige Erzeugnisse Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Ã µÃÃ ¹Ã »Ã ­Ã ¾Ã ¹Ã ¼Ã ± Ã ³Ã ¹Ã ± Ã Ã ·Ã ½ ÃÃ ±Ã Ã ­Ã ¼Ã ²Ã ±Ã Ã · Products eligible for intervention Produits Ã ©ligibles Ã l'intervention Prodotti ammissibili all'intervento Produkten die in aanmerking komen voor interventie Produtos elegÃ ­veis para a intervenÃ §Ã £o ESPANA Cuartos delanteros, corte a 5 costillas, incluida la falda